Citation Nr: 1136294	
Decision Date: 09/27/11    Archive Date: 10/03/11

DOCKET NO.  09-34 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right knee disability, to include on a secondary basis.

2.  Entitlement to service connection for a hip disability, to include on a secondary basis.

3.  Entitlement to service connection for a back disability, to include on a secondary basis.

4.  Entitlement to service connection for peripheral neuropathy, to include on a secondary basis.

5.  Entitlement to service connection for headaches, to include on a secondary basis.

6.  Entitlement to an increased rating for diabetes mellitus, currently evaluated as 20 percent disabling.

7.  Entitlement to an increased rating for internal derangement of the left knee with arthritis, currently evaluated as 20 percent disabling.

8.  Entitlement to an initial rating in excess of 10 percent for left knee scar.

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel


INTRODUCTION

The appellant served on active duty from August 1964 to July 1968.

These matters are before the Board of Veterans' Appeals (Board) on appeal from September 2007 and August 2009 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  In March 2011, the Veteran testified at a videoconference hearing before the undersigned; a transcript of that hearing is of record.  At the hearing, the Veteran was granted a 30 -day abeyance period for the submission of additional evidence.  That period of time has lapsed, and no additional evidence has been received.

The service connection issues and the issues of entitlement to an increased rating for internal derangement of the left knee and entitlement to TDIU are addressed in the REMAND that follows the order section of this decision.


FINDINGS OF FACT

1.  Throughout the period of the appeal, the Veteran's diabetes mellitus has required a restricted diet and the use of insulin but has not required the regulation of activities.

2.  Throughout the period of the appeal, the Veteran's left knee scar has been manifested by a linear, 11 cm long by 1 cm wide, scar that causes tenderness.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.119; Diagnostic Code 7913 (2011).

2.  The criteria for a rating in excess of 10 percent for left knee scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Diagnostic Code 7804 (as in effect prior to October 23, 2008, and thereafter).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.

Although the regulation previously required VA to request that the claimant provide any evidence in the claimant's possession that pertains to the claim, the regulation has been amended to eliminate that requirement for claims pending before VA on or after May 30, 2008.

The United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

For the increased rating issue decided herein, the record reflects that the Veteran was provided all required notice by correspondence sent in June 2007, prior to the initial adjudication of the claim seeking an increased rating for diabetes mellitus.  

For the initial rating issue decided herein, the appeal is from the initial rating assigned with the grant of service connection for left knee scar.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has already been substantiated.  See Dingess/Hartman, supra.  The Veteran is exercising his right to appeal the rating assigned.  Regardless, a November 2009 statement of the case (SOC) properly provided the Veteran notice of the criteria for rating scars, as well as further notice on the downstream issue of an increased initial rating, including of what the evidence showed, and why the current rating was assigned.  The Veteran has had ample opportunity to respond/supplement the record.  He is not prejudiced by this process; notably, he does not allege that notice in this case was less than adequate or that he is prejudiced by any notice deficiency.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Goodwin v. Peake, 22 Vet. App. 128 (2008).

Regarding VA's duty to assist, all appropriate development to obtain the Veteran's pertinent medical records has been completed.  In addition the Veteran has been afforded appropriate VA examinations and provided testimony at a hearing before the Board.  Neither the Veteran nor his representative has identified any outstanding evidence that should be obtained to substantiate the Veteran's claims.  The Board is also unaware of any such evidence.

In sum, the Board has determined that any procedural errors in the RO 's development and consideration of the claims were insignificant and non prejudicial to the Veteran.  Accordingly, the Board will address the merits of the claims.
General Law and Regulations

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity. Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The Court has held that "staged" ratings are appropriate for an increased rating claim where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case with all reasonable doubt to be resolved in favor of the claimant; however, the reasonable doubt rule is not a means for reconciling actual conflict or a contradiction in the evidence.  38 C.F.R. § 4.3.

Consideration of factors wholly outside the rating criteria constitutes error as a matter of law.  Massey v. Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of disabilities based upon manifestations not resulting from service-connected disease or injury and the pyramiding of ratings for the same disability under various diagnoses is prohibited.   38 C.F.R. § 4.14.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Initially, the Board notes that it has reviewed all of the evidence in the Veteran's claims files, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

A.  Diabetes Mellitus

Diabetes mellitus is rated under Diagnostic Code 7913, which provides a 10 percent rating when the disease is managed by a restricted diet only; a 20 percent rating when insulin and a restricted diet, or an oral hypoglycemic agent and a restricted diet are required; a 40 percent rating when insulin, a restricted diet, and regulation of activities are required; a 60 percent when insulin, a restricted diet and regulation of activities are required, along with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Compensable complications of diabetes are evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  38 C.F.R. § 4.119.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  See Note 1 to Diagnostic Code 7913.

Historically, the Veteran served in Vietnam and diabetes mellitus was first diagnosed following service in 2004.  He was counseled on diet and exercise and prescribed oral medication.  A January 2005 rating decision granted service connection for diabetes mellitus based on presumed exposure to herbicides in Vietnam, rated 20 percent disabling.

VA outpatient treatment records dated from May 2006 to March 2006 note that the Veteran's diabetes was being treated with oral medication and a restricted diet.  In April 2007, he started taking insulin.

In May 2007, the Veteran submitted a claim for increased rating.  He indicated that as of April 2007, he was required to take insulin shots.

A July 2007 VA examination report notes that the Veteran had no ketoacidosis or hypoglycemic reactions.  He denied any hospitalizations for diabetes in the past year.  He took both oral medication and insulin for his diabetes.  He reported was no longer working; he retired after working for 33 years as a machinist.  The examiner opined that the Veteran's diabetes had no effects on his usual daily activities.

In a July 2008 statement, a VA physician's assistant noted that the Veteran was taking insulin for his diabetes.

VA outpatient treatment records dated from 2008 to 2009 note that the Veteran was still taking insulin and restricting his diet to manage his diabetes.  He was counseled on numerous occasions about the need for exercise.

The Veteran testified during a March 2011 hearing before the Board that he was taking insulin and watching his diet to manage his diabetes.  The Veteran's agent argued that because insulin made the Veteran "sleepy," his activities were regulated.  However, the Veteran testified that he still hunts and gardens, and his medical providers have encouraged him to exercise more.  Moreover, when asked directly if his activities were regulated, the Veteran responded, "No," which honest answer the undersigned appreciated greatly. 

The evidence demonstrates that the Veteran's diabetes is insulin dependent and is treated with diet.  The diabetes has not required any regulation of activities.  In sum, the evidence shows that the Veteran's diabetes mellitus does not more nearly approximate the criteria for 40 percent rating than those for a 20 percent rating at any time during the period of the appeal.  See Hart, supra.  Notably, ratings in excess of 40 require all that is necessary for a 40 percent rating plus additional manifestations and impairment.

Because the evidence in this case is not approximately balanced with regard to this issue, the benefit-of-the-doubt doctrine does not apply, and the claim for a higher rating for diabetes mellitus must be denied.  See Gilbert, supra.

B.  Left Knee Scar

Prior to 2008, the applicable regulations provided:

7801
Scars, other than head, face, or neck, that are deep or that cause limited motion: 
Rating
 
Area or areas of 144 square inches (929 sq. cm.) or greater
40
 
Area or areas of at least 72 square inches (465 sq. cm.) but less than 144 square inches (929 sq. cm.)
30
 
Area or areas of at least 12 square inches (77 sq. cm.) but less than 72 square inches (465 sq. cm.)
20
 
Area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.)
10
Note (1): Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or the trunk, will be separately rated and combined in accordance with § 4.25 of this part. 
Note (2): A deep scar is one associated with underlying soft tissue damage. 
38 C.F.R. § 4.118, Diagnostic Code 7801 (2008)
7802
Scars other than head, face, or neck, that are superficial and do not cause limited motion:
Rating
 
Area or areas of 144 square inches (929 sq. cm.) or greater
10
 
Note (1): Scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or the trunk, will be separately rated and combined in accordance with § 4.25 of this part.
 
Note (2): A superficial scar is one not associated with underlying soft tissue damage.
38 C.F.R. § 4.118, Diagnostic Code 7802 (2008)



7804
Scars, superficial, unstable:
Rating
 

10
 
Note (1): A superficial scar is one not associated with underlying soft tissue damage.
 
 
Note (2): In this case, a 10-percent evaluation will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable evaluation 

 

 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2008)

7805
Scars, other;
 
Rate on limitation of function of affected part.
38 C.F.R. § 4.118, Diagnostic Code 7805 (2008)

Regulations for the evaluation of skin disabilities were revised for claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008) (codified at 38 C.F.R. § 4.118, Diagnostic Codes 7800 to 7805 (2009)).  The announcement of the final regulation specifically states that the new criteria apply "to all applications for benefits received by VA on or after October 23, 2008" and that a Veteran rated under the skin criteria in effect prior to that date may request review under the clarified criteria.  The Veteran's agent has requested that the Veteran's left knee scar be evaluated under the revised rating criteria.  See March 2011 hearing transcript.  

The Board has carefully reviewed the revised rating criteria, to include the comments contained in the Final Rule.  Under the revised criteria: 

7804
Scar(s), unstable or painful:
Rating
 
Five or more scars that are unstable or painful
30
 
Three or four scars that are unstable or painful
20
 
One or two scars that are unstable or painful
10
 
Note (1): An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar. 
 
 
Note (2): If one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars. 

 
Note (3): Scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under this diagnostic code, when applicable. 
 
38 C.F.R. § 4.118, Diagnostic Code 7804 (2011)  

After careful review of the additional changes, the Board finds that they are not applicable in this appeal, and thus, are not further outlined here.

Historically, the Veteran's STRs show that the Veteran underwent left knee surgery in service.  Following service a May 1969 VA examiner noted findings of a healed, 4-inch surgical scar on the medical aspect of the left knee.  A June 1969 rating decision granted service connection for internal derangement of the left knee. 

A March 2007 VA examination report notes findings of tender surgical scar on the medial aspect of the left knee.  The linear scar measured 11 cm long by 1 cm wide and was described as "unsightly" and a lighter in color than the surrounding skin.  The scar was superficial and did not interfere with left knee function.  There was no keloid formation and the scar was not adherent to deeper tissue.  The examiner noted that the scar was well healed and offered no problems.

An August 2009 rating decision granted service connection for left knee scar, rated 10 percent disabling.  The Veteran has disagreed with the rating assigned.

Objective examination confirmed that during the period of this appeal, the Veteran has had a stable, superficial knee scar measuring no more than six square inches that was tender and caused no limitation of motion of the affected part.  Based on these findings, a 10 percent evaluation is warranted under Diagnostic Code 7804 (2008) for this disability.  The medical evidence does not reflect the existence of any associated scar of a greater size or involving any symptoms or pertinent characteristics so as to warrant the assignment of an evaluation in excess of 10 percent under any other pertinent provision of section 4.118 (2008).  Specifically, the scar has not been noted to be deep or cause limited motion.  See Diagnostic Code 7801 (2008).  The scar does not consist of an area of 929 sq. cm. or greater.  See Diagnostic Code 7802 (2008).  Additionally, the scar has not been found to be unstable or cause a limitation of motion; thus no other diagnostic code is applicable.

As previously noted, the Veteran's agent has requested that the Veteran's left knee scar be evaluated under the revised rating criteria.  See March 2011 hearing transcript.  Again, entitlement to rating in excess of 10 percent under this criteria is also not warranted.  See Diagnostic Code 7804 (2011).  The only symptom described by the examiner was tenderness.  There is only one scar, and it is not unstable.  Considering the size of the scar and the examiner's thorough evaluation of the scar for other symptoms that may lead to higher ratings, there is no basis for higher rating.  A higher rating is not warranted on the finding that the scar is "unsightly."  Again, the Board has also considered the former and amended rating criteria, but finds there is no basis for a higher rating under either criteria.


C.  Other Considerations

The Board has considered whether staged ratings are warranted in this case.  However, a close review of the record reveals no distinct period during which the criteria for a higher rating were met for either disability.  See Fenderson, supra; Hart, supra.

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The Court has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

In the case at hand, the manifestations of the disabilities at issue are contemplated by the schedular criteria.  Therefore, referral for extra-schedular consideration is not in order.


ORDER

Entitlement to a disability rating in excess of 20 percent for diabetes mellitus is denied.

Entitlement to an initial disability rating in excess of 10 percent for left knee scar is denied.

REMAND

The Board is of the opinion that additional development is required before the Veteran's remaining claims are decided.

Service Connection for Peripheral Neuropathy

During the March 2011 videoconference hearing, the Veteran reported that he has recently received a diagnosis of (and treatment for) peripheral neuropathy of the hands and feet at the Salem VA Medical Center (VAMC).  The originating agency should obtain and associate with the claims files all outstanding post-service treatment records.  See 38 U.S.C.A. § 5103A(c) (West 2002); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thereafter, the originating agency should undertake any other development it determines to be warranted, to include obtaining any medical opinions deemed necessary.

Service Connection for Right Knee, Hip, Back and Headache Disabilities

The Court has held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.).  See McLendon v. Nicholson, 20 Vet. App. 79, 83(2006).

In the present case, STRs do not show that the Veteran was found to have any right knee, hip, back, or headache disabilities, or that he reported any pertinent complaints in this regard.  The Veteran has attributed his right knee, hip and back disabilities to his service-connected left knee disability, and his headaches to his service-connected diabetes mellitus.  The Veteran has been awarded service connection for internal derangement of the left knee with arthritis and diabetes mellitus.  The record contains evidence of post-service right knee disability, hip disability, back disability and headaches.  Under the "low threshold" standard of McLendon, an examination to determine if there is a nexus between each of the Veteran's claimed disabilities and his service-connected disabilities is necessary.  Prior to the examination, all outstanding medical records should be obtained. 

Increased Rating for Left Knee Disability

The Veteran most recently underwent an examination to determine the current degree of severity of his left knee disability in March 2007.  During the March 2011 hearing, the Veteran's agent indicated that the Veteran's condition had become more severe and requested a new VA examination.  When a veteran claims that his condition is worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current condition,  VA's duty to assist includes providing him with a new examination.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  The Veteran should accordingly be scheduled for an examination to determine the current severity of his symptoms.

TDIU

One of the matters the Board must address is which issue or issues are properly before the Board.  An appeal to the Board is initiated by a Notice of Disagreement (NOD) and completed by a substantive appeal after a Statement of the Case (SOC) is furnished. In essence, the following sequence is required:  There must be a decision by the RO; the claimant must timely express disagreement with the decision; VA must respond by issuing an SOC; and finally the claimant, after receiving the SOC, must complete the process by stating his argument in a timely-filed substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

In November 2009, the Veteran was denied entitlement to a TDIU.  Later that same month, the Veteran submitted a timely NOD as to the denial.  However, the record before the Board does not show that the Veteran has been provided an SOC in response to the NOD.  Because the NOD placed the issue in appellate status, the matter must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should issue an SOC to the Veteran and his agent addressing the issue of entitlement to a TDIU.  It should also inform them of the requirements to perfect an appeal with respect to the new issue.

2.  The RO/AMC should contact the Veteran and obtain the names and addresses of all medical care providers, VA and non-VA, who might have records, not already associated with the claims files, pertaining to post-service treatment or evaluation of any of the disabilities at issue.  After the Veteran has signed the appropriate releases, those records not already associated with the claims files should be obtained and associated with the claims files.  In particular, the RO/AMC should obtain and associate with the claims files any records pertaining to peripheral neuropathy from the Salem VAMC.  All attempts to procure records should be documented in the files.  If the RO/AMC cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the files.  The Veteran and his agent are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  Thereafter, the Veteran should be afforded a VA examination by a physician(s) with the appropriate expertise to determine the following:

(i) Whether it is at least as likely as not (a 50 percent or better probability) that any currently- or recently-diagnosed right knee disability, hip disability, or back disability is/are etiologically related to service or were caused, aggravated, or permanently worsened by the service-connected internal derangement of the left knee with arthritis and 

(ii) Whether it is at least as likely as not (a 50 percent or better probability) that any currently- or recently-diagnosed headaches are etiologically related to service or were caused, aggravated, or permanently worsened by the service-connected diabetes mellitus.  

The claims files must be made available to and reviewed by the examiner.  A notation to the effect that this record review took place should be included in the examination report.

The examiner(s) must explain the rationale for all opinions expressed.  All findings and conclusions should be set forth in a legible report.

4.  The Veteran should be afforded an examination by an appropriate medical examiner to determine the current degree of severity of his service-connected left knee disability (the examination in connection with the claims for service connection for right knee, hip, and back disabilities may be performed by the same examiner as the claim for increase for the left knee disability).  The claims files must be made available to and reviewed by the examiner.

The examination report should include a discussion of the Veteran's documented medical history and should also address the Veteran's subjective account of his symptoms.

All indicated studies, including x-ray and range of motion studies in degrees, should be performed.

In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.

The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.

The examiner should also provide an opinion concerning the impact of the service-connected left knee disability on the Veteran's ability to work.  The rationale for all opinions expressed should also be provided.

5.  The RO/AMC should also undertake any other development it determines to be warranted.

6.  After the development requested above has been completed to the extent possible, the RO/AMC should again review the record and re-adjudicate the claims.  The provisions of 38 C.F.R. § 3.310(b) effective prior to October 10, 2006, must be applied where applicable.  

If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his agent should be furnished a supplemental statement of the case and given the requisite opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matters that the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


